ORDER
PER CURIAM.
Evan Wilson (“Movant”) appeals the denial of his Rule 24.035 motion for post-conviction relief without an evidentiary hearing. Movant argues the motion court clearly erred in denying his Rule 24.035 motion for post-conviction relief without an evidentiary hearing because his trial counsel was ineffective for failing to investigate: (1) a witness, Antonio Duncan, and (2) a statement made by the KFC manager. Movant alleges these failures were unreasonable and prejudiced him by coercing his unknowing, unintelligent, and involuntary guilty plea.
We have reviewed the briefs of the parties and the record on appeal and find the claims of error to be without merit. An opinion reciting the detailed facts and restating principles of law would have no precedential value. However, the parties have been furnished with a memorandum for their information only, setting forth the reasons for this order. The judgment is affirmed in accordance with Rule 84.16(b).